Citation Nr: 0615643	
Decision Date: 05/30/06    Archive Date: 06/06/06

DOCKET NO.  00-13 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral 
shoulder disability.

2.  Entitlement to an initial compensable evaluation for 
right deviated nasal septum.

3.  Entitlement to an effective date earlier than April 6, 
1992, for the award of service connection for a mood 
disorder; residuals of head trauma; right deviated nasal 
septum; jaw fracture residuals; residuals of fracture of the 
5th, 6th, and 7th ribs on the right; face and neck scars; and a 
right eye corneal scar.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.




ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from May 1972 to November 
1978, and from August 1979 to March 1983.

This case first came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions rendered by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The Board thereafter sought 
additional development of the evidence by means of a 
memorandum in April 2003 and a remand decision in September 
2003.

In the informal hearing presentation submitted by the 
veteran's accredited representative in March 2006, it is 
noted that a VA examiner associated the veteran's complaints 
of tinnitus with his service.  The question of service 
connection for tinnitus has not been developed for appellate 
consideration, and is referred to the RO for action as 
warranted.

The case is currently under the regional office jurisdiction 
of VA's Nashville, Tennessee, RO.


FINDINGS OF FACT

1.  A bilateral shoulder disability is not currently shown on 
clinical evidence, while right shoulder degenerative changes 
are first shown many years following service separation.

2.  The competent clinical evidence of record fails to 
establish that the service-connected right deviated nasal 
septum is manifested by marked interference with breathing 
space, 50 percent obstruction of both nasal passages, or 
complete obstruction of one nasal passage.

3.  A request for service connection for a mood disorder; 
residuals of head trauma; right deviated nasal septum; jaw 
fracture residuals; residuals of fracture of the 5th, 6th, and 
7th ribs on the right; face and neck scars; and a right eye 
corneal scar, was first received on April 6, 1992; no 
evidence of a request for service connection dated prior to 
that date is of record.


CONCLUSIONS OF LAW

1.  A bilateral shoulder disability was not incurred in or 
aggravated by active service, nor may right shoulder 
osteoarthritis be presumed to have been incurred during such 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2005).

2.  The criteria for an initial compensable evaluation for 
right deviated nasal septum have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.31, 4.97, Diagnostic Code 
6502 (effective both prior to and as of October 7, 1996). 

3.  The criteria for the assignment of an effective date 
earlier than April 6, 1992, for the award of service 
connection for a mood disorder; residuals of head trauma; 
right deviated nasal septum; jaw fracture residuals; 
residuals of fracture of the 5th, 6th, and 7th ribs on the 
right; face and neck scars; and a right eye corneal scar, 
have not been met.  38 C.F.R. §§ 3.151, 3.155, 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).

VA satisfied its duty to notify by means of letters from the 
RO in April 2001, April 2004, and August 2004.  These 
documents informed the veteran of what evidence was required 
to substantiate the claims, and of his and VA's respective 
duties for obtaining evidence.  The veteran was also asked to 
submit evidence and/or information in his possession to the 
AOJ.  While these documents were issued subsequent to the 
initial rating actions pertinent to these issues, the case 
was readjudicated by the RO in January 2006, as reflected by 
the supplemental statement of the case issued in that month.  
There is no indication that there was any prejudicial timing 
defect under Pelegrini.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the RO, the Board must 
consider whether the veteran has been prejudiced thereby).  
There is no indication that the veteran has not been properly 
apprised of the appropriate legal standards, and his and VA's 
obligations, pursuant to the VCAA.  

The Board also notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Dingess/Hartman 
v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. March 
3, 2006).  These five elements are:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

The Board notes that the issues on appeal include both 
questions of increased compensation and earlier effective 
dates, and that an April 2000 statement of the case included 
the criteria for increased compensation in the veteran's 
case, along with notice as to the means by which an effective 
date is determined.  Accordingly, the Board finds that there 
is no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard, supra.  

Duty to assist

With regard to the duty to assist, the record contains 
service medical records and post service private and VA 
medical records, including the reports of VA examinations.  
The veteran was offered, and declined, the opportunity to 
present testimony at the RO and/or before a member of the 
Board.  The Board has carefully reviewed his statements and 
concludes that he has not identified further evidence not 
already of record that could be obtained.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the appellant's claims.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his case.  
Essentially, all available evidence that could substantiate 
each claim has been obtained.  There is no indication in the 
file that there are additional relevant records that have not 
yet been obtained.

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of each claim.  The Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The VCAA and earlier effective date claims

With regard to the veteran's claim for an earlier effective 
date for the award of service connection for various 
disabilities, the Board notes that resolution of that issue 
is based on the operation of law and that the VCAA is not 
applicable.  See Holliday v. Principi, 14 Vet. App. 280, 282-
83 (2001) (the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim).

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA has no effect on an appeal where the law, 
and not the underlying facts or development of the facts, is 
dispositive of the matter.  See also VAOGCPREC 5-2004, Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001), and Mason v. 
Principi, 16 Vet. App. 129, 132 (2002) (VCAA not applicable 
"because the law as mandated by statute and not the evidence 
is dispositive of the claim").

In the instant case, the facts are not in dispute.  
Resolution of the veteran's appeal of the RO's denial of his 
claim for an earlier effective date is dependent on 
interpretation of the statutes and regulations that pertain 
to the assignment of an effective date for the award of 
service connection.  No additional amount of development 
could alter the factual record in this case, and no further 
assistance would aid him in substantiating the effective date 
issue before the Board at this time.  See Wensch v. Principi, 
15 Vet. App. 362, 368 (2001).

The Board nonetheless notes that the veteran, in the course 
of this appeal, has been furnished with notice of the 
requirements of the VCAA, including the responsibilities of 
VA and the veteran with respect to obtaining evidence. 

Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991). 

Legal criteria and analysis

Service connection for a bilateral shoulder disability

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service, or by injury incurred in or aggravated by inactive 
duty training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 
2002).  In addition, certain enumerated disabilities, to 
include osteoarthritis, may be presumed to have been incurred 
during service if manifested to a compensable degree within 
an identified period (usually one year) following service 
separation.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

As indicated above, an award of service connection requires 
satisfaction of all three Hickson elements.  The report of a 
May 2004 VA joints examination, however, shows that there is 
no current shoulder disability.  The examiner in particular 
concluded that the veteran had a completely normal physical 
examination, notwithstanding a subjective complaint of 
increased weakness with any activities where his arms were 
above his head.  The examiner noted that the veteran alleged 
that this impairment was due to an inservice incident in 
which air was trapped under his fascia following a tracheal 
rupture, but indicated that he advised the veteran that such 
impairment was unrelated to any such incident.  The examiner 
also noted that there was no clinical explanation for the 
veteran's subjective weakness, and in fact concluded that he 
could not detect any limitations on physical examination.  
The examination report further shows that the veteran, on 
examination, had full range of motion bilaterally, with 5/5 
strength in all upper extremity muscle groups and only 
minimal crepitus on range of motion.  

While this examination was conducted without access to the 
veteran's claims file, it must be pointed out that a 
determination as to whether a disability is currently 
manifested does not require review of prior medical history.  
It is also noted that the physician who conducted this 
examination later reviewed the veteran's claims file and 
indicated in an addendum dated in November 2004 that there 
were no changes in his report.

Likewise, VA examination in January 1993 was negative for the 
presence of any shoulder disability, with the report of a VA 
orthopedic examination indicating an impression of normal 
examination. 

In a June 2000 statement, a private osteopath noted the 
veteran's complaints of shoulder "popping" and decreased 
arm strength, and concluded that the veteran had "popping in 
his shoulder joints" without proffering a diagnosis that 
would otherwise indicate the presence of a shoulder 
disability.  It is not shown that shoulder "popping," in 
and of itself, constitutes a disability or otherwise 
indicates that shoulder impairment is present.

In brief, the post-service medical record is devoid of any 
findings that a bilateral shoulder disability is manifested; 
it must again be emphasized that the most recent clinical 
evaluation of the veteran's shoulders, which is that 
undertaken by VA in May 2004, indicates that the veteran's 
shoulders were normal.

In order to be considered for service connection, a claimant 
must first have a disability.  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992) (service connection may not be granted unless 
a current disability exists).  A "current disability" means 
a disability shown by competent medical evidence to exist.  
See Chelte v. Brown, 10 Vet. App. 268 (1997).

The Board notes that a private radiographic study conducted 
in May 2000 indicates the presence of mild degenerative 
changes in the distal clavicle of the right shoulder.  This 
report, however, is dated more than 17 years following the 
veteran's separation from active service.  The medical record 
dated prior to May 2000 is notable for the absence of 
radiographic evidence of right shoulder degenerative changes, 
and the Board must conclude that any right shoulder 
osteoarthritis that is currently shown was first manifested 
more than one year after service separation.

It must also be noted that, even if the Board was to assume, 
solely for the purpose of this discussion, that the 
radiographic findings in May 2000 represent a current 
shoulder disability, thereby satisfying Hickson element (1), 
there is still no clinical evidence whereby any such 
disability is etiologically related to an inservice injury or 
disease.  The Board recognizes that service medical records 
from the veteran's second period of active service show that 
he was seen with complaints of shoulder problems, with mild 
left shoulder crepitus noted on his service separation 
examination in November 1982.  However, it must be pointed 
out that, in the absence of any medical evidence of a nexus 
between the inservice complaints and any current shoulder 
disability, Hickson element (3) is not satisfied, and the 
veteran's claim must still be denied.

In brief, the preponderance of the evidence is against the 
veteran's claim for service connection for a bilateral 
shoulder disability.  That claim, accordingly, fails.

Initial compensable evaluation for right deviated nasal 
septum

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

The severity of a deviated septum is ascertained by 
application of diagnostic criteria set forth at 38 C.F.R. 
§ 4.97, Diagnostic Code 6502, under which a 10 percent rating 
is appropriate for traumatic deviation of the septum when 
there is 50 percent obstruction of the nasal passages of both 
sides or complete obstruction on one side.  (While there is 
no diagnostic standard for disability that would be 
noncompensable, such a rating can be assigned pursuant to 
38 C.F.R. § 4.31, which provides that, when the rating 
schedule does not provide for a zero percent rating, such a 
rating shall be assigned when the requirements for a 
compensable evaluation are not met.)  These criteria became 
effective on October 7, 1996 (see 61 FR 46728, Sept. 5, 
1996); prior to that date, the diagnostic criteria provided 
for a 10 percent rating when there was marked interference 
with breathing space, and a noncompensable evaluation when 
there were only slight symptoms.  

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted VA to 
do otherwise and VA did so.  See VAOGCPREC 7-2003.  The Board 
will therefore evaluate the veteran's service-connected right 
deviated septum under both the former and the current 
schedular criteria, keeping in mind that the revised criteria 
may not be applied to any time period before the effective 
date of the change.  See 38 U.S.C.A. § 5110(g) (West 2002); 
38 C.F.R. § 3.114 (2005); VAOPGCPREC 3-2000 (April 10, 2000); 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); Green v. 
Brown, 10 Vet. App. 111, 117 (1997).

The report of an October 2005 VA examination notes that there 
was right nasal deviation.  The nasal cavity on the left side 
was open and clear.  There was narrowing of the right nasal 
passage.  There was no current drainage, nor was there 
tenderness over the maxillary or frontal sinuses or purulent 
drainage or crusting in the nasal cavity.  On VA examination 
on May 11, 2004, it was noted that the nasal cavity on the 
left side was 90 percent open, and that the nasal cavity on 
the right side was 50 percent open, with neither tenderness 
over the maxillary and frontal sinuses nor purulent discharge 
or crusting in the nasal cavity.  On VA examination on May 
21, 2004, it was reported that the nasal cavity on the right 
side was almost completely collapsed.  There was no exudate 
present.  The left side was patent with no exudate and no 
erythema. It was indicated that the deviated septum caused 
the veteran only minimal morbidity on a daily basis, and that 
sinus congestion and drainage due to the deviated septum did 
not cause any difficulty at home or work.

A private osteopath reported in June 2000 that, on 
examination in May 2000, the veteran reported he was unable 
to breath out of the right nostril due to soft tissue 
blockage.  It was clinically noted on physical examination 
that the veteran's nose was physically deviated to the right, 
with collapse of the "left" nare to the septum; turbinates 
were edematous "and touch" on the "left" nare, with pale 
color and clear mucus.  Curiously, the report of a January 
1993 VA general medical examination shows that there was only 
"minimal" right septal deviation, with the nose and sinuses 
otherwise normal.

The medical evidence, as discussed above, when viewed as a 
whole, fails to show marked interference with breathing 
space, pursuant to the rating criteria in effect prior to 
October 7, 1996; nor that the veteran's deviated septum was 
productive of either 50 percent obstruction of both nasal 
cavities, or complete obstruction of one nasal cavity, with 
regard to the criteria in effect from October 7, 1996.  

The Board notes that on private examination in May 2000 the 
veteran reported he was unable to breath out of the right 
nostril due to soft tissue blockage, and that physical 
examination reportedly revealed collapse of the "left" 
nare.  In light of the fact that all other clinical records 
refer to narrowing of the right nare, with a normal left 
nare, the Board acknowledges that such reference to a 
"left" nare may represent a typographical error.  However, 
even with resolution of doubt in the veteran's favor, and a 
finding that there was reported collapse of the right nare, 
consistent with the complaint of inability to breath out of 
the right nostril, such is not dispositive of the issue on 
appeal.  In this regard, the Board notes that on VA 
examination on May 11, 2004, it was noted that the left nare 
was 90 percent open, and that the nasal cavity on the right 
side was 50 percent open.  Although on VA examination on 
May 21, 2004, it was reported that the nasal cavity on the 
right side was almost completely collapsed, the examiner 
indicated the deviated nasal septum caused the veteran only 
minimal morbidity on a daily basis, and that sinus congestion 
and drainage due to the deviated septum did not cause any 
difficulty at home or work.  The clinical records are 
remarkable for the absence of sinus tenderness or nasal 
discharge or crusting, with only the June 2000 osteopath 
report of May 2000 examination noting the presence of what 
was described as clear mucus.  The reports of VA examinations 
in May 2004 and October 2005 note the absence of purulent 
discharge or crusting.  

The Board must accordingly conclude that the preponderance of 
the evidence does not demonstrate that under either rating 
criteria that the symptoms that must be shown for a 
compensable evaluation have been manifested at any time 
during the rating period on appeal; see Fenderson, supra.  
The veteran's claim for a compensable evaluation for right 
deviated nasal septum, therefore, fails.

An effective date earlier than April 6, 1992, for the award 
of service connection 

Except as otherwise provided, the effective date of an 
evaluation and award of service connection shall be the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151.  Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant or her duly authorized 
representative may be considered an informal claim. Such 
informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 
3.155(a) (2005).  The United States Court of Appeals for the 
Federal Circuit has held that 38 C.F.R. § 3.155(a) does not 
deal with or authorize oral informal claims.  Rodriguez v. 
West, 189 F.3d 1351, 1353-4 (1999).  

Applicable statutory and regulatory provisions require VA 
look to all communications from the veteran which may be 
interpreted as applications or claims, formal and informal, 
for benefits.  In particular, VA is required to identify and 
act on informal claims for benefits.  38 C.F.R. §§ 3.1(p), 
3.155(a) (2005).  See Servello v. Derwinski, 3 Vet. App. 196 
(1992).

In the instant case, the veteran is alleging that an 
effective date earlier than the current April 6, 1992, should 
be assigned for the various disabilities for which service 
connection has been granted.  Service connection is currently 
in effect for seven disabilities (a mood disorder; residuals 
of head trauma; right deviated nasal septum; jaw fracture 
residuals; residuals of a fracture of the 5th, 6th, and 7th 
ribs on the right; face and neck scars; and a right eye 
corneal scar), the effective date for each of which is April 
6, 1992.

Under the provisions whereby effective dates are determined, 
claims for service connection are either made within one year 
after service separation, in which case the effective date 
for the award of service connection is the first day 
following service separation, or are made more than one year 
after service separation, in which case the effective date 
for the award of service connection is the date that VA 
receives the claim or the date that entitlement to service 
connection is established by the evidence, whichever date is 
later.  38 C.F.R. § 3.400.

The veteran separated from his second and final period of 
service in March 1983.  Review of his claims file, however, 
does not demonstrate that a claim for service connection for 
any disability for which service connection was subsequently 
granted was received by VA by March 1984.  The Board notes 
that a copy of the veteran's Department of Defense (DD) form 
214 was received on July 1, 1983 at the Columbia, South 
Carolina RO.  A VA letter dated in January 1990 notes it is 
in reply to a January 2, 1990 inquiry.  However, the earliest 
record that can be construed as a claim for service 
connection benefits, either as a formal claim or an informal 
claim, is the VA Form 21-526, Veteran's Application for 
Compensation or Pension, that was received on April 6, 1992, 
as indicated by date stamp.  The record is devoid of evidence 
that indicates that a prior claim of any sort was received by 
VA wherein the veteran requested service connection for any 
disorder.  It therefore follows that service connection, in 
accordance with the applicable regulations, cannot be earlier 
than that date.

The Board notes that the veteran has contended that he 
submitted a claim for service connection prior to that date, 
and that the effective date for benefits should be the first 
day following his separation from his last period of service.  
In that regard, the Board acknowledges that the application 
received on April 6, 1992, shows that the veteran indicated 
on that form that he had previously filed a claim for 
disability compensation or pension in 1983 with VA through 
the Columbia, South Carolina, Regional Office.  Nonetheless, 
despite attempts by VA to obtain additional records, to 
include requests for records made through VA's Columbia, 
South Carolina, RO, no record of any application, either 
formal or informal, prior to that received on April 6, 1992, 
has been associated with the claims file.  The Board, 
notwithstanding the veteran's contentions and the indication 
on his April 1992 form that he had previously sought 
disability compensation or pension, cannot, in the absence of 
evidence indicating when exactly such a form was submitted, 
make any assumption as to what effective date would otherwise 
be awarded. 

In brief, the evidence does not demonstrate that a claim for 
service connection for a mood disorder; residuals of head 
trauma; right deviated nasal septum; jaw fracture residuals; 
residuals of a fracture of the 5th, 6th, and 7th ribs on the 
right; face and neck scars; and a right eye corneal scar was 
received by VA prior to April 6, 1992.  Entitlement to an 
effective date prior to April 6, 1992, for the award of 
service connection for these disabilities is accordingly not 
appropriate.




ORDER

Service connection for a bilateral shoulder disability is 
denied.

An initial compensable evaluation for right deviated nasal 
septum is denied.

An effective date earlier than April 6, 1992, for the award 
of service connection for a mood disorder; residuals of head 
trauma; right deviated nasal septum; jaw fracture residuals; 
residuals of a fracture of the 5th, 6th, and 7th ribs on the 
right; face and neck scars; and a right eye corneal scar, is 
denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


